DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on --2/4/21. Claims 16-20 have been cancelled. Claims 1, 8, and 21 have been amended. Claims 1-15 and 21-25 are pending. 

Response to Arguments
Applicant’s amendments to the claims submitted on 2/4/21 with respect to Examiner’s original objections made in the first office action have been considered. Accordingly, Examiner’s objections regarding the claims have been withdrawn.
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered and are accepted in view of the issues raised in the previous action. These rejections are accordingly withdrawn.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claim 1, Applicant asserts that the cited prior art does not teach the recited limitations of claim 1 because Stenneth does not teach, "generating a confidence level value based on at least one biometric characteristic of an operator of the vehicle, an ability of the operator to follow a command prompt, and at least one of the steering angle error and the acceleration or deceleration error" (Remarks at pg. 9). Examiner, however, respectfully disagrees. 
First, Stenneth teaches generating a confidence level value based on at least one biometric characteristic of an operator of the vehicle, an ability of the operator to follow a command prompt (see e.g. at least p. 40, teaching that a "confidence value" may be adjusted based upon one or more vehicle sensors for detecting whether a driver is asleep, nodding off, or not paying attention to the road ahead (e.g. via an eye gaze sensor or video sensor), a weight sensor that determines whether an adult sized driver is in the driver's seat, and/or a breathalyzer to determine whether the driver is impaired by estimating the blood alcohol content of the driver and using said confidence value to increase the likelihood that the vehicle enters an autonomous mode). Second, Urano teaches generating a confidence level value based on the steering angle error and the acceleration or deceleration error (e.g. at least driver's driving operation amount T, see e.g. at least p. 58-60, 62, 87-103, 107, Fig. 3, 7A-9D, 14A-16C, and related text).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Urano (US 2016/0207537 A1) in view of Stenneth (US2015/0314780 A1).

Regarding claim 1, Urano discloses a method (see e.g. at least Abstract, Fig. 10-13, and related text), the method comprising:
determining a steering angle error based on a comparison between a steering device input angle and an autonomously controlled steering angle, the autonomously controlled steering angle being a target steering angel generated during autonomous control of a vehicle (see e.g. at least p. 58, 87-96, 107, Fig. 5, and related text, determining a difference between a steering rotation state detection value (i.e. steering angle detected by an internal sensor 3) and a steering control target value);

generating a confidence level value based on the steering angle error and the acceleration or deceleration error (e.g. at least driver's driving operation amount T, see e.g. at least p. 58-60, 62, 87-103, 107, Fig. 3, 7A-9D, 14A-16C, and related text);
generating at least one of a manual driving weight and an autonomous driving weight based on the confidence level value (e.g. at least weight w1, w2, see e.g. at least p. 151-155, Fig. 15A-16C, and related text, weighting the operation amount of the driver's operation and the control target value based on the traveling plan); and
selectively adjusting a vehicle steering control ratio based on the at least one of the manual driving weight and the autonomous driving weight wherein the manual driving weight includes a multiplier applied to a portion of the vehicle steering control ratio corresponding to manual control of the vehicle steering and the autonomous driving weight includes a multiplier applied to a portion of the vehicle steering control ratio corresponding to autonomous control of the vehicle steering (see e.g. at least p. 58-60, 62, 103-108, Fig. 3, 5-9D, 14A-16C, and related text, illustrating ratios of 
in response to a determination that at least one of the manual driving weight and the autonomous driving weight has changed, further adjusting the vehicle steering control ratio (id.).
Additionally, Stenneth teaches limitations not expressly disclosed by Urano including namely: generating a confidence level value based on at least one biometric characteristic of an operator of the vehicle, and an ability of the operator to follow a command prompt (see e.g. at least p. 40, Fig. 2, and related text, teaching that a "confidence value" may be adjusted based upon one or more vehicle sensors for detecting whether a driver is asleep, nodding off, or not paying attention to the road ahead (e.g. via an eye gaze sensor or video sensor).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Urano by generating a confidence level value based on at least one biometric characteristic of an operator of the vehicle, and an ability of the operator to follow a command prompt as taught by Stenneth in order to improve the safety of the vehicle occupants and surrounding pedestrians by detecting an impairment of the driver and increasing the likelihood for the vehicle to enter an autonomous mode (Stenneth: p. 40).

Regarding claim 2, Modified Urano teaches indicating a steering torque feedback to the operator (Urano: see e.g. at least p. 43, 55-58, 75, 110, 151-155, Fig. 1-2, 5, 7C, 15A-16C, and related text).

claim 3, Modified Urano teaches that a magnitude of the steering torque feedback is based on the steering angle error (Urano: see e.g. at least p. 43, 55-58, 75, 86-94, 110, Fig. 1, 5, 7C, and related text).

Regarding claim 4, Modified Urano teaches indicating an acceleration or deceleration indication to the operator based on the acceleration or deceleration error (Urano: see e.g. at least p. 43, 55-58, 75, 110, 151-155, Fig. 1-2, 5, 7C, 15A-16C, and related text).

Regarding claim 5, Modified Urano teaches that the vehicle control ratio corresponds to a ratio of operator control to autonomous control of the vehicle (Urano: see e.g. at least p. 58-60, 62, 103-108, Fig. 3, 5-9D, 14A-16C, and related text).

Regarding claim 6, Modified Urano teaches indicating to the operator, a visual indication including at least an operator command and an autonomous command (Urano: see e.g. at least p. 37-38, 56, 63, 80, Fig. 1-3, 5-9D, and related text).

Regarding claim 7, Modified Urano teaches that the visual indication includes a 2-dimensional plot representing the steering angle error and the acceleration or deceleration error (Urano: see e.g. at least p. 37-38, 56, 63, 80, Fig. 1-3, 5-9D, and related text).

claim 8, Urano discloses a system for controlling a vehicle (see e.g. at least Abstract, Fig. 1-2, and related text), the system comprising:
a controller (e.g. at least system, ECU 10, see e.g. at least Abstract, p. 6-8, 27, Fig. 1-2, and related text) configured to:
determine a steering angle error based on a difference between an angle of a steering input device and a target angle, the target angle being generated during autonomous control of a vehicle (e.g. at least weight w1, w2, see e.g. at least p. 151-155, Fig. 15A-16C, and related text, weighting the operation amount of the driver's operation and the control target value based on the traveling plan);
determine an accelerator error based on a difference between an acceleration or deceleration input and a target acceleration or deceleration , the target acceleration or deceleration being generated during autonomous control of the vehicle (see e.g. at least p. 58, 97-103, 107, Fig. 6, and related text, determining a difference between an accelerator/brake pedal position detection value (i.e. detected by an internal sensor 3) and an accelerator/brake pedal control target value);
generate a confidence level value based on the steering angle error and the acceleration or deceleration error (e.g. at least driver's driving operation amount T, see e.g. at least p. 58-60, 62, 87-103, 107, Fig. 3, 7A-9D, 14A-16C, and related text);
generate at least one of a manual driving weight and an autonomous driving weight based on the confidence level value (e.g. at least weight w1, w2, see e.g. at least p. 151-155, Fig. 15A-16C, and related text, weighting the operation amount of the driver's operation and the control target value based on the traveling plan); and

in response to a determination that at least one of the manual driving weight and the autonomous driving weight has changed, further adjust the vehicle steering control ratio (id.).
Additionally, Stenneth teaches limitations not expressly disclosed by Urano including namely: generating a confidence level value based on at least one biometric characteristic of an operator of the vehicle, and an ability of the operator to follow a command prompt (see e.g. at least p. 40, Fig. 2, and related text, teaching that a "confidence value" may be adjusted based upon one or more vehicle sensors for detecting whether a driver is asleep, nodding off, or not paying attention to the road ahead (e.g. via an eye gaze sensor or video sensor).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Urano by generating a confidence level value based on at least one biometric characteristic of an operator of the vehicle, and an ability of the operator to follow a command prompt as taught by Stenneth in order to improve the safety of the vehicle occupants and surrounding pedestrians by detecting an impairment of the driver and increasing the likelihood for the vehicle to enter an autonomous mode (Stenneth: p. 40).

Regarding claim 9, Modified Urano teaches that the target angle is intended to be used during autonomous control of the vehicle and the target acceleration or deceleration is intended to be used during autonomous control of the vehicle (Urano: e.g. at least steering control target value, accelerator control target value, brake control target value, see e.g. at least Abstract, p. 6-8, 37-39, Fig. 1-2, and related text).

Regarding claim 10, Modified Urano teaches that the controller is further configured to indicate, to the operator, a visual indication including at least an operator command and an autonomous command (Urano: see e.g. at least p. 37-38, 56, 63, 80, Fig. 1-3, 5-9D, and related text).

Regarding claim 11, Modified Urano teaches that the visual indication includes a 2-dimensional plot representing the steering angle error and the acceleration or deceleration error (Urano: see e.g. at least p. 37-38, 56, 63, 80, Fig. 1-3, 5-9D, and related text).

Regarding claim 12, Modified Urano teaches that the vehicle steering control ratio corresponds to a ratio of operator control to autonomous control of the vehicle (Urano: see e.g. at least p. 58-60, 62, 103-108, Fig. 3, 5-9D, 14A-16C, and related text).

claim 13, Modified Urano teaches that the controller is further configured to autonomously or semi-autonomously control the vehicle (Urano: see e.g. at least Abstract, p. 6-8, Fig. 3, 7A-16, and related text).

Regarding claim 14, Modified Urano teaches that the controller, using a steering actuator, is further configured to apply a steering torque feedback to a steering input device of the vehicle (Urano: see e.g. at least p. 43, 55-58, 75, 86-94, 110, Fig. 1, 5, 7C, and related text).

Regarding claim 15, Modified Urano teaches that a magnitude of the steering torque feedback is based on the steering angle error (Urano: see e.g. at least p. 43, 55-58, 75, 86-94, 110, Fig. 1, 5, 7C, and related text).

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

Regarding claim 21, Urano discloses a system  (see e.g. at least Abstract, Fig. 1-2, and related text) comprising:
a controller (e.g. at least ECU 10, see e.g. at least Fig. 1-2, and related text) that:
determines a steering angle error based on a difference between an angle of a steering input device and an angle generated by an autonomous driving system (see e.g. at least p. 58, 87-96, 107, Fig. 5, and related text, determining a difference between a steering rotation state detection value (i.e. steering angle detected by an internal sensor 3) and a steering control target value);

generates at least one of a manual control weight and an autonomous control weight based on the confidence level value (e.g. at least weight w1, w2, see e.g. at least p. 151-155, Fig. 15A-16C, and related text, weighting the operation amount of the driver's operation and the control target value based on the traveling plan); and
selectively adjusts a steering control ratio based on the at least one of the manual control weight and the autonomous control weight, wherein a manual driving weight includes a multiplier applied to a portion of the vehicle steering control ratio corresponding to manual control of the vehicle steering and the autonomous driving weight includes a multiplier applied to a portion of the vehicle steering control ratio corresponding to autonomous control of the vehicle steering (see e.g. at least p. 58-60, 62, 103-108, Fig. 3, 5-9D, 14A-16C, and related text, illustrating ratios of steering operation amounts to corresponding steering control parameters); and
in response to a determination that the steering angle error has changed, further adjusts the steering control ratio (id.).
Additionally, Stenneth teaches limitations not expressly disclosed by Urano including namely: generating a confidence level value based on at least one biometric characteristic of an operator of the vehicle, and an ability of the operator to follow a command prompt (see e.g. at least p. 40, Fig. 2, and related text, teaching that a "confidence value" may be adjusted based upon one or more vehicle sensors for detecting whether a driver is asleep, nodding off, or not paying attention to the road ahead (e.g. via an eye gaze sensor or video sensor).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Urano by generating a confidence level value based on at least one biometric characteristic of an operator of the vehicle, and an ability of the operator to follow a command prompt as taught by Stenneth in order to improve the safety of the vehicle occupants and surrounding pedestrians by detecting an impairment of the driver and increasing the likelihood for the vehicle to enter an autonomous mode (Stenneth: p. 40).

Regarding claim 22, Modified Urano teaches that the controller indicates an indication of the angle of a steering input device and the angle of the autonomous driving system (Urano: e.g. at least steering control target value, see e.g. at least Abstract, p. 6-8, 37-39, Fig. 1-2, and related text).

Regarding claim 23, Modified Urano teaches that the indication includes a 2-dimensional plot (Urano: see e.g. at least p. 37-38, 56, 63, 80, Fig. 1-3, 5-9D, and related text).

Regarding claim 24, Modified Urano teaches that the steering control ratio corresponds to a ratio of operator control to autonomous control of the vehicle (Urano: see e.g. at least p. 37-39, 43, 55-58, 63, 80, Fig. 1-3, 5-9D, and related text).

claim 25 Modified Urano teaches that the controller increases the first value in response to a decrease in the steering angle error (Urano: see e.g. at least Abstract, p. 6-8, 37-39, Fig. 1-2, and related text).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662